Citation Nr: 1445659	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-48 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to October 16, 2013, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 70 percent as of October 16, 2013, for PTSD.

3.  Entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lower thoracic spine.

4.  Entitlement to a separate compensable disability rating prior to October 16, 2013, and a disability rating in excess of 10 percent as of October 16, 2013, for neurological symptoms associated with service-connected degenerative arthritis of the lower thoracic spine

REPRESENTATION

Appellant represented by:	James Fausone, Attorney

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from April 1967 to June 1971 and service in the USMC Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board previously decided the claims on appeal in May 2013.  A February 2014 Order of the Court of Appeals for Veterans Claims (CAVC) granted a joint motion to return the issue of entitlement to higher disability ratings for PTSD and degenerative arthritis of the thoracic spine to the Board for further explanation of its reasons and bases.  Regarding PTSD, the Board was directed to address the application of the benefit-of-the-doubt rule when considering symptoms of the Veteran's alcohol dependence and depression in its evaluation of occupational and social impairment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Regarding degenerative arthritis of the lower thoracic spine, the Board was directed to address objective evidence of neurological symptoms and the May 2009 VA examiner's apparent internal inconsistency in its evaluation of whether a separate rating is warranted for neurological symptoms.   See February 2014 Joint Motion for Partial Remand; February 2014 CAVC Order.

The Board notes that the Veteran filed a separate claim in October 2013 for an increased disability rating for PTSD and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The RO separately adjudicated the issue of entitlement to an increased initial disability rating for PTSD in a May 2014 rating decision, which granted service connection and assigned a 10 percent initial disability rating for right lower extremity radiculopathy, granted entitlement to a TDIU, and assigned a disability rating of 70 percent for PTSD, each effective October 16, 2013.  As the Veteran did not raise the issue of entitlement to a TDIU in the claim he appealed to the CAVC, and the Veteran still has time to appeal the May 2014 rating decision to seek an earlier effective date, the Board will not address it in its decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.200 (2013).

The issues of entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lower thoracic spine and entitlement to a separate compensable disability rating prior to October 16, 2013, and a disability rating in excess of 10 percent as of October 16, 2013, for neurological symptoms associated with service-connected degenerative arthritis of the lower thoracic spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had occupational and social impairment with deficiencies in most areas due to symptoms such as difficulty adapting to stressful circumstances, persistent distorted cognitions regarding his stressor, hypervigilance, flashbacks, avoidance, impaired impulse control with irritability or outbursts of anger, nightmares, chronic sleep impairment, appetite and energy problems, difficulty concentrating, mild memory loss, alcohol dependence, some impaired judgment, disturbances of motivation and mood, anxiety, a restricted affect, little interest or pleasure in doing things, poor social interaction, difficulty establishing and maintaining effective work and social relationships, difficulty trusting others, feelings of detachment or estrangement from others, and inappropriate, reckless or self-destructive behavior. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD prior to October 16, 2013, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD as of October 16, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided notice regarding the Veteran's claims in February 2009.  As the claim on appeal is one for an increased initial disability rating, the Veteran's claim has already been substantiated and further discussion of the duty to notify is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006)

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  While the Veteran reported during his March 2009 VA PTSD examination that since 2007 he had been treated for anxiety by his private primary care provider, whose treatment records are not associated with the VBMS electronic claims file, the Veteran will not be prejudiced, as he is competent to report that the treatment was a prescription for diazepam, three times a day, as needed, and the Board finds his reports credible and entitled to probative weight.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Further, during the March 2009 VA examination the Veteran denied having undergone any other treatment, such as psychotherapy or group therapy.  The Veteran has not identified any other evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran VA medical examinations addressing the nature, etiology, and severity of his PTSD and mental health symptoms.  Both the March 2009 and March 2014 VA PTSD examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

While the March 2009 VA examiner did not review records of the Veteran's March 2009 VA psychiatric consultation, the examination remains adequate, as the Board gives little probative weight to the consultation.  The symptoms reported and Global Assessment of Functioning (GAF) score assigned are inconsistent with the symptoms reported and GAF score assigned during the March 2009 VA PTSD examination, to which the Board gives more probative weight.  The reports and findings in the March 2009 VA PTSD examination are consistent with those in the March 2014 VA PTSD examination, and, moreover, nothing in the record indicates that the Veteran met with the March 2009 VA consulting psychiatrist other than for the one consultation.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerreri v. Brown, 4 Vet. App. 467, 473 (1993); White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  The Veteran will not be prejudiced, as the reports and findings in the March 2009 VA PTSD examination are more beneficial to the Veteran.  

While the March 2014 VA PTSD examiner provided diagnoses based on the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V), and not the fourth edition (DSM-IV), the examination remains adequate and the Veteran will not be prejudiced, as the March 2014 VA examiner still found the Veteran met the criteria for a PTSD diagnosis.  Moreover, as noted below, the Board considered all of the Veteran's mental health symptoms in its evaluation of his service-connected PTSD.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he is entitled to a higher disability rating for PTSD because his prognosis was found fair to poor, he was assigned a GAF score of 49, indicating serious impairment in social and occupational functioning, and his alcohol dependence symptoms should be evaluated as part of his PTSD.  See December 2012 Substantive Appeal; February 2014 Joint Motion for Partial Remand.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a service-connected disability is compared with criteria in the Rating Schedule and a percentage rating is assigned.  38 C.F.R., Part 4.  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply where a diagnostic code consists of successive, cumulative criteria and the criteria for the higher rating are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

If competent medical evidence cannot distinguish the effects of symptoms that are attributable to service-connected disabilities from the effects of those attributable to non-service-connected disabilities, all symptoms in question must be presumed related to service.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (directing that upon remand the Board consider 38 C.F.R. § 3.102 and VA's statements in 61 Fed. Reg. 52,698 (Oct. 8, 1996), as "no medical evidence in the record separate[ed] the effects of the appellant's service-connected PTSD from his personality disorders"); 61 Fed. Reg. 52,698 (Oct. 8, 1996) ("when it is not possible to separate the effects of the [service-connected disability from the non-service-connected disability], . . . 38 C.F.R. § 3.102 . . . clearly dictate[s] that such signs and symptoms be attributed to the service-connected condition").

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Illnesses.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

The Board acknowledges that 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, because under 5 U.S.C.A. sections 553(b)(B) and 553(d)(3) there was good cause for dispensing with the notice and comment period.  See 38 U.S.C.A. § 553 (West 2002); 79 Fed. Reg. 45,093, 45, 096 (Aug. 4, 2014).  Generally, "where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so."  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  In this case, the Secretary directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to or pending before the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45,093, 45,094.  As the Veteran's claim was pending at the Board at the time of the regulation change, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies.  See March 2014 Notice (informing the Veteran that the Board had received his case following the CAVC's February 2014 Order).  Regardless, the Veteran will not be prejudiced, as the rating criteria in both the prior and current versions of 38 C.F.R. § 4.130 remain the same.  See 79 Fed. Reg. 45,093, 45,094 ("This update to incorporate the current DSM will not affect evaluations assigned to mental disorders as it does not change the disability evaluation criteria . . . .").

Under the General Rating Formula for Mental Disorders, the following ratings apply.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2013).

A 30 percent rating applies if the veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating applies if the veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating applies if the veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating applies if the veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Under 38 C.F.R. § 4.126(a), an evaluation of a mental disorder must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The assigned rating should be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  While the evaluation should consider the extent of social impairment, a rating should not be assigned based solely on social impairment.  38 C.F.R. § 4.126(b). 

Further, the list of symptoms within the criteria for each rating is not exhaustive, so the impact of other symptoms particular to a veteran or a disorder on occupational and social functioning should also be considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition to these criteria, the Board must consider any reported GAF scores, which reflect psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores do not, however, necessarily mandate a 100 percent evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board acknowledges that VA has noted that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  However, as the versions of the applicable regulations effective prior to August 4, 2014, rely on the 4th, and not the 5th, edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM), the Board will still consider the GAF scores of record as probative.  

GAF scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  DSM-IV (1994).  GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.

Initially, the Board notes that, while the Veteran has been diagnosed with mental disorders other than PTSD, including depressive disorder, an episode of major depressive disorder, and alcohol and nicotine dependence, the Board will not assign separate ratings for each diagnosis because the March 2014 VA examiner opined that, while it was possible to differentiate which symptoms were attributable to each separate diagnosis, it was not possible to differentiate between the level of occupational and social impairment attributable to each diagnosis without resorting to speculation, and, moreover, that the Veteran's chronic alcohol and tobacco use was attributable to his PTSD.  Further, the March 2009 VA PTSD examiner opined that it was probably best to consider the Veteran's depressive features as an aspect of his PTSD.  Therefore, as the Veteran's separately diagnosed disorders have a single manifestation, assigning separate disability ratings for each diagnosis would violated 38 C.F.R. § 4.14.  See Amberman, 570 F.3d at 1381.  Instead, applying 38 C.F.R. § 3.102 and VA's statements in 61 Fed. Reg. 52,698, in its evaluation of the Veteran's PTSD, the Board will assign one disability rating based one all of the Veteran's manifested mental health symptoms.  

Based on the above laws and regulations, the Veteran's PTSD has been 70 percent, but no more, disabling during the entirety of the period on appeal.  The Veteran had symptoms of avoidance, hypervigilance and an exaggerated startle response; distressing intrusive thoughts, intense psychological distress, and flashbacks and discomfort around people of Asian descent; impaired impulse control and irritability or outbursts of anger; nightmares and chronic sleep impairment; depressed mood, anxiety, feelings of being down or hopeless and a restricted range of affect; persistent distorted cognitions about the cause or consequences of his stressor that led him to blame himself or others; appetite and energy problems; difficulty concentrating and mild memory loss such as forgetting names, directions or recent events; poor social interaction and little interest or pleasure in doing things including hobbies or recreational activities; feeling detached or estranged from and having difficulty trusting others; inappropriate, reckless or self-destructive behavior; and some impaired judgment including regarding the decision to continue using alcohol.  

While the March 2009 VA examiner assigned a GAF score of 49, indicating serious symptoms, they did not result in total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of his close relatives, occupation, or own name.  The Veteran was not disoriented to time or place or in persistent danger of hurting himself or others, as during the March 2009 and March 2014 VA examinations the Veteran was found oriented times three and he denied any suicidal or homicidal ideation or episodes of violence during the period on appeal.  He did not have hallucinations, delusions, panic attacks, obsessive rituals, gross impairment in thought process or communication, or memory loss for names of close relatives, his occupation, or his name, as he denied any hallucinations or delusions and did not report any panic attacks or obsessive rituals during his VA examinations.  The March 2009 and March 2014 VA examiners found his thought process was unremarkable and generally linear and goal-directed, with no overt cognitive deficits, average intelligence, and at worst mild memory loss such as forgetting names, directions, or recent events.  

While the March 2014 VA examiner found the Veteran's judgment and insight were fair, the March 2009 VA examiner found he had an understanding of the outcome of his behavior and that he had a problem.  While the Veteran reported during a March 2009 VA psychiatric consultation that his symptoms made it difficult for him to take care of things at home, he did not appear to report an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene, as he did not report difficulty with activities of daily living during the March 2009 and March 2014 VA examinations and the VA examiners found his personal hygiene was appropriate and he was competent to manage his financial affairs.  While the March 2014 VA examiner found the Veteran demonstrated some inappropriate behavior, as he continued to drink alcohol, his family members complained about his alcohol use, and his coworkers may have had issues with his behavior, the March 2009 VA examiner found he was cooperative, polite, and pleasant and the March 2014 VA examiner did not describe his reported or demonstrated behavior as "grossly" inappropriate.  

While the Veteran reported during the March 2009 VA psychiatric consultation that his symptoms made it difficult for him to do work and get along with other people, and during the March 2014 VA examination that his hours had been decreased due to his difficulty with customers, during the March 2009 VA examination he reported that he did not drink at work and during the March 2014 VA examination he reported that the reduction took him from working 30 to working 25 hours per week.  March 2009 VA Psychiatric Evaluation; March 2009 and March 2014 VA PTSD Examinations.  The Board notes, therefore, that the Veteran was able to work for the same employer for between 25 and 30 hours per week from approximately 2008 to 2011, when he injured his bicep while opening a garage door, which forced him to retire five years earlier than he had planned.  See March 2014 VA PTSD Examination.  Further, in a March 2009 letter, the Veteran's employer noted the Veteran's difficulty with Vietnamese customers and avoidance of workplace social events were noted, but still described him as "a model employee," and, while the Veteran reported difficulty with certain customers, he did not appear to report any interpersonal problems with coworkers.  See March 2009 Employer Letter; March 2009 and March 2014 VA PTSD Examinations.  Moreover, the Veteran maintained relationships with his ex-wife, one of his sisters, and one of his daughters throughout the period on appeal.  See March 2009 VA Psychiatric Consultation; March 2009 and March 2014 VA PTSD Examinations.  

Consideration was given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability appeared to warrant a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  While the Veteran reported during his March 2009 VA examination that he had missed one week of work during the prior 12 months due to hospitalization to detox from alcohol, he reported that the hospitalization occurred in December 2008, prior to the period on appeal.  See March 2009 VA PTSD Examination.  Further, the March 2009 VA examiner found the Veteran did not experience any flare-ups of his symptoms because the Veteran had reported that the prior year had been the same as the prior 30-40 years.  While during his May 2014 VA examination the Veteran reported that he no longer worked, as discussed above, he did not retire from his job due to his mental health symptoms.  While he reported during the March 2014 VA examination that he no longer participated in leisure activities, such as fishing with his friend, and no longer had a relationship with one of his two daughters, as noted above, he reported that he read books and maintained relationships with his ex-wife, one of his sisters and one of his daughters.  Moreover, while the May 2009 VA PTSD examiner found the Veteran had deficiencies in the areas of judgment, family relations, work, and mood, he did not have total occupational and social impairment due to PTSD signs and symptoms, and the May 2014 VA examiner opined that the Veteran appeared to have remained stable, with no significant change in his baseline PTSD symptoms since his prior examination in March 2009.  

The Veteran's claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the disability's severity and symptomatology, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  As the list of symptoms within the criteria for each rating for mental disorders is not exhaustive, the schedular criteria appear to contemplate the manifestations of the Veteran's PTSD, and his disability picture does not appear to be exceptional or unusual.  Further, the Board has considered all of the Veteran's symptoms as attributable to his service-connected PTSD, and there is no indication that the average disability would be in excess of that contemplated by the assigned disability rating.  The record does not reveal, and the Veteran has not reported, frequent emergency room visits or hospitalizations for PTSD, depressive symptoms, or alcohol or nicotine dependence.  While he was hospitalized for alcohol dependence, which the March 2014 VA examiner attributed to his PTSD, the Board reiterates that the hospitalization occurred prior to the period on appeal.  While he stopped working in late 2011, the Board reiterates that he indicated that it was an injury to his bicep, and not his mental health symptoms, that precluded him from working.  While he reported avoiding workplace social events and felt uncomfortable or experienced flashbacks around customers of Asian descent, the Board notes that he did not report that his mental health symptoms precluded social interactions with non-Asian customers or coworkers and reported maintaining relationships with members of his family.

Consequently the preponderance of the evidence weighs in favor of assigning a disability rating of 70 percent, but no higher, for PTSD prior to October 16, 2013, and against awarding a disability rating in excess of 70 percent as of October 16, 2013, for PTSD.  


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for PTSD prior to October 16, 2013, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent as of October 16, 2013, is denied.  


REMAND

Unfortunately, another remand is required in this case to ensure that the Veteran is given every possible consideration.  It is unclear whether the Veteran had lower extremity radiculopathy or intervertebral disc syndrome (IVDS) prior to October 16, 2013.  The May 2009 VA examiner noted objective evidence of neurological symptoms on examination, but failed to clearly indicate whether they were attributable to lower extremity radiculopathy associated with degenerative arthritis of the lower thoracic spine or any IVDS.  Further, it is unclear from the March 2014 VA examination whether the Veteran had both right and left lower extremity radiculopathy.  The May 2014 VA examiner appeared to report bilateral lower extremity neurological findings, but then indicated that the Veteran had only right lower extremity radiculopathy.  Finally, it is unclear whether the Veteran's neurological symptoms during the period on appeal were "mild," "moderate," "moderately severe," or "severe."  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

The Board remands the issue of entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lower thoracic spine because it is inextricably intertwined with the issue of entitlement to a separate compensable disability rating prior to October 16, 2013, and in excess of 10 percent as of October 16, 2013, for neurological symptoms associated with service-connected degenerative arthritis of the lower thoracic spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the March 2014 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature any etiology of the neurological symptoms identified in the May 2009 and March 2014 VA examinations.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the electronic claims file and provide an opinion, based on evidence in the record, regarding:  

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any neurological symptoms found during the May 2009 VA examination of the Veteran's spine are etiologically related to any right or left lower extremity radiculopathy, IVDS, or degenerative arthritis of the lower thoracic spine;

Please also indicate, based on the record, including the Veteran's reports, whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran's neurological symptoms from January 2009 to early October 2013 were "mild," "moderate," "moderately severe," or "severe."

The Board notes that the May 2009 VA examiner identified evidence of radiating pain on movement in the right posterior thigh and buttock, muscle spasm and tenderness in the right lower back, and a positive straight-leg-raising test on the right side, but then indicated there were no signs of IVDS with chronic and permanent nerve root involvement.

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any neurological symptoms found during the March 2014 VA examination of the Veteran's spine are etiologically related to any right or left lower extremity radiculopathy, IVDS, or degenerative arthritis of the lower thoracic spine.

Please also indicate, based on the record, including the Veteran's reports, whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran's neurological symptoms from mid-October 2013 to the present have been "mild," "moderate," "moderately severe," or "severe."

The Board notes that the May 2014 VA examiner indicated the Veteran had bilateral moderate intermittent pain, bilateral mild numbness, and bilateral mild paresthesias or dysesthesias, but that he had sciatic nerve involvement and mild radiculopathy only affecting the right side, and no radicular pain.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

2. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


